         Case 2:19-cv-05642-MTM Document 46 Filed 03/06/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                            IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9 Kollasoft, Inc., et al.,                             No. CV-19-05642-PHX-MTM
10                         Plaintiffs,                  ORDER
11 v.
12 Kenneth T. Cuccinelli II, Acting Director,
   United States Citizenship and Immigration
13 Services,
14                         Defendant.
15
16             Pending before the Court is Defendant’s omnibus Motion to Dismiss (doc. 34), filed
17      on January 17, 2020. Plaintiffs submitted their Response in Opposition (doc. 41) on
18      January 31, 2020. Defendant filed his Reply (doc. 43) on February 12, 2020.
19             On the same date that Defendant filed his Motion to Dismiss, this Court issued an
20      Order (doc. 36) denying Plaintiffs’ Motion for Preliminary Injunction (doc. 20). On
21      January 22, 2020, Plaintiffs filed with the Court a Notice of Interlocutory Appeal to the
22      Ninth Circuit (doc. 38.) That case is docketed as No. 20-15092. (Doc. 40.)
23             In the Ninth Circuit, the general rule is that “if a defendant’s interlocutory claim is
24      considered immediately appealable …, the district court loses its power to proceed from
25      the time the defendant files its notice of appeal until the appeal is resolved.” United States
26      v. Claiborne, 727 F.2d 842, 850 (9th Cir. 1984). However, the principle of exclusive
27      appellate jurisdiction is not absolute. Nat’l Res. Def. Council v. Sw. Marine, 242 F.3d 1163,
28      1165 (9th Cir. 2001). The Ninth Circuit permits district courts to continue exercising
      Case 2:19-cv-05642-MTM Document 46 Filed 03/06/20 Page 2 of 2



 1   jurisdiction while an interlocutory or collateral order is appealed, except with regard to the
 2   matters that are the subject of the appeal. Britton v. Co-op Banking Group, 916 F.3d 1405,
 3   1412 (9th Cir. 1990). The divestiture rule is meant to balance the competing need to resolve
 4   cases expeditiously while preventing parties from having to litigate the same issues
 5   simultaneously.
 6          The divestiture rule applies to Defendant’s motion. The exception to the divestiture
 7   rule is generally read to contemplate circumstances where the subject-matter of the
 8   interlocutory appeal and the case on the merits do not intersect. See e.g., Britton, 916 F.2d
 9   at 1412 (interlocutory appeal on the issue of arbitrability had no impact on district court’s
10   consideration of discovery violations); Nevada v. Bank of America Corp., No. CV-11-
11   00135-RCJ (WGC), 2012 WL 13055575 *1 (D. Nev. Jan. 31, 2012) (interlocutory appeal
12   on jurisdictional question did not prevent court from setting status conference regarding
13   discovery dispute). In this case however, ruling on Defendant’s Motion to Dismiss would
14   necessarily require the Court to consider issues—such as the likelihood of success on the
15   merits and injury in fact—that will be litigated as part of Plaintiffs’ appeal. (Compare Doc.
16   34 at 12 with Doc. 36 at 13.) To avoid inconsistent judgments across multiple appeals, the
17   Court concludes that adherence to the divestiture rule is appropriate in these circumstances.
18          Accordingly, IT IS HEREBY ORDERED that Defendant’s Motion to Dismiss
19   (doc. 34) is denied without prejudice.
20          Dated this 6th day of March, 2020.
21
22                                                      Honorable Michael T. Morrissey
                                                        United States Magistrate Judge
23
24
25
26
27
28


                                                 -2-
